DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 03/23/2021.
Response to Arguments
Applicant’s arguments with respect to claims 17-46 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
In response to the applicant’s argument that Crozafon does not teach a sensor in the radial cavity, the examiner respectfully agrees. However, the examiner respectfully submits that Recinella teaches a pressure transducer embedded in the wall of lumen in between the inner surface and the outer surface of the catheter, comprising a diaphragm. As the pressure transducer is embedded within the wall of the flexible line, the diaphragm of the pressure would reasonably be understood to be embedded within the wall of the flexible like along with the transducer itself. The diaphragm would still be exposed to the pressure of the fluid in the lumen via the transducer membrane and an additional diaphragm near the opening of the channel 41.
Claim Objections
Claim 28 is objected to because of the following informalities:  
Regarding claim 28, “the the abutting section” should be corrected to—the abutting section—.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 42-46 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 42-43, is “an external sleeve surface and internal sleeve surface of the wall” the same as the outer sleeve surface and the inner sleeve surface of the wall in claim 41? Further clarification is respectfully requested. 
Regarding claim 44, the claim recites two separate instances of “a fluid”. It’s unclear whether this refers to two different fluids or just the one fluid in the line. Further clarification is respectfully requested.
Regarding claims 45-46, is “an external sleeve surface and internal sleeve surface of the wall” the same as the outer sleeve surface and the inner sleeve surface of the wall in claim 44? Further clarification is respectfully requested.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 41-43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 41-43, the claims recite “a method for producing a medico-technical measuring device”, which statutorily is a method of manufacturing claim and is unrelated to the apparatus claim of the measuring device. The claims fail to further limit or define the structural details of the measuring device of claim 17. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17-33, 35-36, 38-46 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Recinella et al. (Pub. No. 2010/0114063) (hereafter Recinella).
Regarding claim 17, Recinella teaches a medico-technical measuring device for measuring a property of a fluid, comprising: 
a line (i.e., lumen 56) (see Fig. 13) which extends along a central longitudinal axis and is configured to guide a fluid within a longitudinal cavity delimited by a wall (i.e., wall 53) (see Fig. 13), the wall having an inner sleeve surface (i.e., inner surface 34) (see Fig. 13) and an outer sleeve surface (i.e., outer surface 29) (see Fig. 13); and 
a sensor unit (i.e., pressure sensing means/pressure transducer/pressure sensor 17) (see Fig. 12) with a sensor (i.e., a pressure sensitive element can be mounted on a diaphragm 
the sensor having a sensing surface (i.e., transducer 17 comprises a diaphragm. Wherein diaphragm would comprise two surfaces, both surfaces will be considered as a sensing surface. The diaphragm can be in fluid communication with the internal fluid pressure of the catheter lumen. The diaphragm can be in fluid communication with the at least one catheter lumen and the at least one extension tube lumen, wherein at least a portion of an outer surface of the transducer 17 is flush with the inner surface 34, 26 of extension tube lumens 55, 56) (see paragraph sections [0059] and [0062]); 
wherein the line has a radial cavity defined in the wall in a radial direction (i.e., channel 41 and the cavity that embeds the transducer 17 in the wall 53) (see Fig. 10, 12, and 13), 
the radial cavity extending from the inner surface to the outer surface of the wall (i.e., the channel 41 can be an opening that is defined therein the entire thickness of the extension tube 19, 21 walls) (see paragraph section [0052]; Fig. 13), and 
wherein the sensor of the sensor unit is at least partially arranged in the radial cavity (i.e., at least a portion of an outer surface of the pressure sensing means could be embedded within a catheter wall such at an outer surface of the pressure means is flush with an inner wall of the catheter lumen, wherein a pressure sensitive element can be mounted on a diaphragm of the transducer 17 that provides output that is indicative of the pressure) (see paragraph section [0059]) and the sensor unit is integrated in the wall (i.e., the pressure sensing means 17 can be embedded within the extension tube walls 53, 32, such that at least a portion of an outer surface of the transducer 17 is flush with the inner surface 34, 26 of extension tube lumens 55, 56) (see 
Regarding claim 18, Recinella teaches that the measuring device is configured to connect the sensor unit in a single interface with the line (see Fig. 12).  
Regarding claim 19, Recinella teaches that the measuring device is configured to attach the sensor unit directly to an external sleeve surface of the wall (see Fig. 12).  
Regarding claim 20, Recinella teaches that the sensing surface of the sensor is arranged in a radial position between the external sleeve surface and the internal sleeve surface of the wall inside the wall and spaced from the external sleeve surface (i.e., the diaphragm between the lumen 56 and the channel 41 can have a membrane that is mechanically or electrically coupled to the pressure transducer 17, wherein the membrane of the pressure transducer 17 is deformable upon contact with the fluid in the catheter lumen. Upon contact with the fluid, the membrane can become more inwardly biased in response to an increase in pressure) (see paragraph section [0065]).  
Regarding claim 21, Recinella teaches that the sensor is disposed closer to the internal sleeve surface than to the external sleeve surface (i.e., at least a portion of an outer surface of the pressure sensing means could be embedded within a catheter wall such at an outer surface 
Regarding claim 22, Recinella teaches that the radial cavity is an opening (i.e., channel 41) (see Fig. 13).  
Regarding claim 23, Recinella teaches that the opening is a cylindrical bore with a uniform diameter (i.e., channel 41) (see Fig. 13).  
Regarding claim 24, Recinella teaches a diameter or an extent of a cross section of the radial cavity is smaller than a section of the sensor unit that corresponds geometrically thereto (see Fig. 12-14), wherein the radial cavity, together with the sensor unit and/or the sensor, forms an oversize fit to which the wall can be sealed in a fluid-tight manner (i.e., the monitoring gauge 15 is designed to be leak-proof such that the pressure transducer or sensor 17 is in communication with the fluid flowing through the lumen, but the fluid does not leak into the monitoring gauge 15) (see paragraph section [0056]).  
Regarding claim 25, Recinella teaches that the sensor unit is configured to position the sensing surface of the sensor in a predefined radial position in the radial cavity (i.e., the diaphragm between the lumen 56 and the channel 41 can have a membrane that is mechanically or electrically coupled to the pressure transducer 17, wherein the membrane of the pressure transducer 17 is deformable upon contact with the fluid in the catheter lumen. Upon contact with the fluid, the membrane can become more inwardly biased in response to an increase in pressure) (see paragraph section [0065]).  
Regarding claim 26, Recinella teaches that the sensor unit has an abutting section that geometrically corresponds to the external sleeve surface of the wall, at least in the area of the radial cavity (see Fig. 13).  
Regarding claim 27, Recinella teaches that the abutting section geometrically corresponds circumferentially around the radial cavity (see Fig 13).  
Regarding claim 28, Recinella teaches that the the abutting section of the sensor unit lies circumferentially around the radial cavity and geometrically corresponds to the external sleeve surface of the wall (see Fig. 13).  
Regarding claim 29, Recinella teaches that the abutting section of the sensor unit in the area of the radial cavity and circumferentially around the radial cavity is directly connected to the external sleeve surface of the wall (see Fig. 13).  
Regarding claim 30, Recinella teaches that the direct connection is by means of an adhesive agent (i.e., at least a portion of the monitoring gauge can be placed in the catheter hub 23, wherein the monitoring gauge 15 can have a sealing means, which can be configured to seal the monitoring gauge into the pocket 47, wherein the seal can be an adhesive) (see paragraph section [0066]).  
Regarding claim 31, Recinella teaches that the sensor unit has a radial section in which the sensor is arranged (i.e., radial section of housing 15) (see Fig. 12)
Regarding claim 32, Recinella teaches that the radial section of the sensor unit is formed from a plastic material (i.e., housing 15 can be comprised of polypropylene or polyethylene) (see paragraph section [0055]).  
Regarding claim 33, Recinella teaches that the sensor unit is formed from a plastic material (i.e., pressure transducer 17 can have a membrane composed of a flexible material, such as a rubber or polyurethane material) (see paragraph section [0065]).  
Regarding claim 35, Recinella teaches that the sensor unit has a coupling point for a communication and/or energy supplyApplication No. 16/521,1536 Docket No.: 36NOVA-GV10303NA Amendment dated March 23, 2021(i.e., wirings 31 can be pre-positioned in the hub 23, such that when the monitoring gauge 15 is inserted into the pressure sensor pocket 47, the monitoring gauge 15 is electrically connected to the wiring 31) (see paragraph section [0066]) Reply to Office Action of December 24, 2020  
Regarding claim 36, Recinella teaches that the communication is for a transmission by wire over a cable or for a wireless transmission (i.e., wirings 31 can be pre-positioned in the hub 
Regarding claim 38, Recinella teaches that the fluid is blood (see paragraph section [0054].  
Regarding claim 39, Recinella teaches that the property of the fluid is pressure (i.e., transducer 17 can produce an electronic signal that has a voltage level that is representative of the pressure inside the lumens 7, 9, 55, 56) (see paragraph section [0062]).  
Regarding claim 41, Recinella teaches a method for producing a medico-technical measuring device, comprising the steps of: providing a flexible and pliable hose line (i.e., lumen 56) (see Fig. 13) with a wall (i.e., wall 53) (see Fig. 13), the line extending along a central longitudinal axis and configured to guide a fluid within a longitudinal cavity delimitated by the wall (see Fig. 13), the wall having an inner sleeve surface (i.e., inner surface 34) (see Fig. 13) and an outer sleeve surface (i.e., outer surface 29) (see Fig. 13); inserting a radial cavity in the wall of the hose line in a radial direction, the radial cavity extending from the inner surface to the outer surface of the wall (i.e., the channel 41 can be an opening that is defined therein the entire thickness of the extension tube 19, 21 walls) (see paragraph section [0052]; Fig. 13); providing a sensor unit (i.e., pressure sensing means/pressure transducer/pressure sensor 17) (see Fig. 12) with a sensor (i.e., a pressure sensitive element can be mounted on a diaphragm of the transducer 17 that provides output that is indicative of the pressure, wherein the diaphragm can be in fluid communication with the internal fluid pressure of the catheter lumen) (see paragraph section [0062]; and Fig. 12), configured to measure a property of the fluid guided in the longitudinal cavity (i.e., transducer 17 can produce an electronic signal that has a voltage level that is representative of the pressure inside the lumens 7, 9, 55, 56) (see paragraph section [0062]), the sensor having a sensing surface (i.e., transducer 17 comprises a diaphragm. Wherein diaphragm would comprise two surfaces, both surfaces will be considered as a sensing surface. The diaphragm can be in fluid communication with the internal fluid pressure of the 
Regarding claim 42, Recinella teaches that the step of arranging the sensor comprises arranging the sensor in a radial position between an external sleeve surface and an internal sleeve surface of the wall (i.e., the diaphragm between the lumen 56 and the channel 41 can 
Regarding claim 43, Recinella teaches directly connecting the measuring device with an external sleeve surface of the wall (see Fig. 12), and/or positioning the sensor in the radial cavity fluid-tight in the wall.  
Regarding claim 44, Recinella teaches a method for measuring a property of a fluid by means of a medico-technical measuring device, comprising the steps of: 
providing a medico-technical measuring device comprising; 
a line (i.e., lumen 56) (see Fig. 13) which extends along a central longitudinal axis and is configured to guide a fluid within a longitudinal cavity delimited by a wall (i.e., wall 53) (see Fig. 13), the wall having an inner sleeve surface (i.e., inner surface 34) (see Fig. 13) and an outer sleeve surface (i.e., outer surface 29) (see Fig. 13); and 
a sensor unit (i.e., pressure sensing means/pressure transducer/pressure sensor 17) (see Fig. 12) with a sensor (i.e., a pressure sensitive element can be mounted on a diaphragm of the transducer 17 that provides output that is indicative of the pressure, wherein the diaphragm can be in fluid communication with the internal fluid pressure of the catheter lumen) (see paragraph section [0062]; and Fig. 12), configured to measure a property of the fluid guided in the longitudinal cavity (i.e., transducer 17 can produce an electronic signal that has a voltage level that is representative of the pressure inside the lumens 7, 9, 55, 56) (see paragraph section [0062]), 
the sensor having a sensing surface (i.e., transducer 17 comprises a diaphragm. Wherein diaphragm would comprise two surfaces, both surfaces will be considered as a sensing surface. The diaphragm can be in fluid communication with the internal fluid pressure of the catheter lumen. The diaphragm can be in fluid communication with the at least one catheter 
wherein the line has a radial cavity defined in the wall in a radial direction(i.e., channel 41 and the cavity that embeds the transducer 17 in the wall 53) (see Fig. 10, 12, and 13), the radial cavity extending from the inner surface to the outer surface of the wall (i.e., the channel 41 can be an opening that is defined therein the entire thickness of the extension tube 19, 21 walls) (see paragraph section [0052]; Fig. 13), and 
wherein the sensor of the sensor unit is at least partially arranged in the radial cavity (i.e., at least a portion of an outer surface of the pressure sensing means could be embedded within a catheter wall such at an outer surface of the pressure means is flush with an inner wall of the catheter lumen, wherein a pressure sensitive element can be mounted on a diaphragm of the transducer 17 that provides output that is indicative of the pressure) (see paragraph section [0059]) and 
the sensor unit is integrated in the wall (i.e., the pressure sensing means 17 can be embedded within the extension tube walls 53, 32, such that at least a portion of an outer surface of the transducer 17 is flush with the inner surface 34, 26 of extension tube lumens 55, 56) (see paragraph section [0059]) with the sensing surface disposed in the radial cavity between the inner and outer surfaces of the wall(i.e., the diaphragm 69 between the lumen 56 and the channel 41 can have a membrane that is mechanically or electrically coupled to the pressure transducer 17, wherein the membrane of the pressure transducer 17 is deformable upon contact with the fluid in the catheter lumen. Upon contact with the fluid, the membrane can become more inwardly biased in response to an increase in pressure) (see paragraph section [0065]), such that the sensor is in communication with the fluid (i.e., when pressure acts on the diaphragm of the pressure transducer 17, it can cause a deflection of a piezoresistive element of the transducer 17, which can produce a signal which can be detected, wherein the diaphragm 
guiding a fluid through the line within the longitudinal cavity delimited by the wall (i.e., fluid is injected into lumens 55, 56) (see paragraph section [0053]); 
measuring a property by means of the sensor of the measuring device (i.e., transducer 17 can produce an electronic signal that has a voltage level that is representative of the pressure inside the lumens 7, 9, 55, 56) (see paragraph section [0062]); 
wherein that the property is measured in the radial cavity in the wall in which the sensor is positioned (see Fig. 13 and 14).  
Regarding claim 45, Recinella teaches that the sensing surface of the sensor is positioned in a radial position between an external sleeve surface and an internal sleeve surface of the wall distanced from the external sleeve surface (i.e., the diaphragm between the lumen 56 and the channel 41 can have a membrane that is mechanically or electrically coupled to the pressure transducer 17, wherein the membrane of the pressure transducer 17 is deformable upon contact with the fluid in the catheter lumen. Upon contact with the fluid, the membrane can become more inwardly biased in response to an increase in pressure) (see paragraph section [0065]).  
Regarding claim 46, Recinella teaches that the sensing surface of the sensor is positioned in a radial position closer to the internal sleeve surface than to the external sleeve surface (i.e., at least a portion of an outer surface of the pressure sensing means could be embedded within a catheter wall such at an outer surface of the pressure means is flush with an inner wall of the catheter lumen, wherein a pressure sensitive element can be mounted on a diaphragm of the transducer 17 that provides output that is indicative of the pressure) (see paragraph section [0059]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Recinella et al. (Pub. No. 2010/0114063) (hereafter Recinella)
Regarding claim 34, Recinella as disclosed above does not directly or explicitly teach that the measuring device is a disposable device provided for one-time use. However, to make a component disposable is merely a matter of design choice as the expected lifespan of any particular device depends on the manufacturer’s specifications, since durability and reusability depends on the material and construction of the device. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have routinely replace the old device with a new one, so as to enhance the system’s performance and reliability.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Recinella et al. (Pub. No. 2010/0114063) (hereafter Recinella) in view of Jonsson et al. (U.S. Pat. No. 77,771,380) (hereafter Jonsson)
Regarding claim 37, Recinella teaches a measuring system for extra-corporeal circulation, comprising: 

a sensor unit (i.e., pressure sensing means/pressure transducer/pressure sensor 17) (see Fig. 12) with a sensor (i.e., a pressure sensitive element can be mounted on a diaphragm of the transducer 17 that provides output that is indicative of the pressure, wherein the diaphragm can be in fluid communication with the internal fluid pressure of the catheter lumen) (see paragraph section [0062]; and Fig. 12), 
configured to measure a property of the fluid guided in the longitudinal cavity (i.e., transducer 17 can produce an electronic signal that has a voltage level that is representative of the pressure inside the lumens 7, 9, 55, 56) (see paragraph section [0062]), 
the sensor having a sensing surface (i.e., transducer 17 comprises a diaphragm. Wherein diaphragm would comprise two surfaces, both surfaces will be considered as a sensing surface. The diaphragm can be in fluid communication with the internal fluid pressure of the catheter lumen. The diaphragm can be in fluid communication with the at least one catheter lumen and the at least one extension tube lumen, wherein at least a portion of an outer surface of the transducer 17 is flush with the inner surface 34, 26 of extension tube lumens 55, 56) (see paragraph sections [0059] and [0062]); 
wherein the line has a radial cavity defined in the wall in a radial direction (i.e., channel 41 and the cavity that embeds the transducer 17 in the wall 53) (see Fig. 10, 12, and 13), 
the radial cavity extending from the inner surface to the outer surface of the wall (i.e., the channel 41 can be an opening that is defined therein the entire thickness of the extension tube 19, 21 walls) (see paragraph section [0052]; Fig. 13), and 
wherein the sensor of the sensor unit is at least partially arranged in the radial cavity (i.e., at least a portion of an outer surface of the pressure sensing means could be embedded 
wherein the line of one of the measuring devices is a feed line, and the line of an other of the measuring devices is a discharge line.  
Regarding the measuring devices, Jonsson teaches at least two measuring devices (i.e., sensor 323 may be placed at 23, 23’’, 23’’’) (see Colum 4, line 62, to Column 5, line 4, and Fig. 2), wherein the line of one of the measuring devices is a feed line (i.e., feed line through needle 5) (see Fig. 2), and the line of an other of the measuring devices is a discharge line (i.e., discharge line through needle 6) (see Fig. 2). In view of the teaching of Jonsson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/Tran M. Tran/Examiner, Art Unit 2855